oO Oo nN Oo aA F WO DY =|

NO RO PR PN NM PP PP NM NO | | S| Ss ea ese ese ese eS |
oN On BP WO NS | oO Oo Boa N OO a fF WO NYO — OC

 

Case 2:20-cv-00800-JEM Document 24 Filed 12/07/20 Page 1of1 Page ID #:680

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CHARMIA LATEAC WHITE, Case No. CV 20-0800-JEM
Plaintiff,
JUDGMENT
V.

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

ee ee ee ee OO OE ES ES

 

In accordance with the Memorandum Opinion and Order filed concurrently herewith,

IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.

DATED: December 7, 2020 /s/ John E. McDermott
JOHN E. MCDERMOTT
UNITED STATES MAGISTRATE JUDGE

 

 
